department of the treasury internal_revenue_service washington d c mar ef bhi ts tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b trustee c individual d ira x date date date value state f dear ms this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated in which you through your authorized representative request several letter rulings under sec_408 of the internal_revenue_code the following facts and representations support your ruling_request page taxpayer a was born on date and died on date without having attained age taxpayer b who was born on date is the surviving wife of taxpayer a at his death taxpayer a maintained ira x with trustee c taxpayer a had designated his prior spouse individual d as the beneficiary of his ira x but individual d predeceased taxpayer a the date of death value of ira x was value the account agreement of ira x provides in pertinent part that if an account owner designates a beneficiary and the beneficiary predeceases the account owner and the account owner does not designate another beneficiary the account owner’s estate will be the beneficiary no distributions have been made from ira x either before or after the date of taxpayer a’s death your authorized representative asserts on your behalf that ira x meets the requirements of code sec_408 taxpayer a died intestate under the laws of state f taxpayer b as taxpayer a’s surviving_spouse has a priority claim to serve as the personal representative of taxpayer a’s estate taxpayer b has filed a petition for the probabe of taxpayer a’s estate and she has been appointed the sole personal representative of taxpayer a’s estate pursuant to sec_732 of the statutes of state f the intestate share of a decedent’s surviving_spouse is the entire intestate share if no lineal descendant of the decedent survives the decedent your authorized representative has asserted on your behalf that taxpayer a was survived by no known living lineal_descendants thus pursuant to the above-referenced section of the state f statutes taxpayer b’s share of taxpayer a’s estate is the entire intestate estate including ira x taxpayer b acting as sole personal representative of the estate of taxpayer a will cause taxpayer a’s ira x to be distributed to his estate then in partial satisfaction of her claim to the intestate portion of taxpayer a’s estate taxpayer b will then pay the ira x account balance to herself as sole intestate beneficiary of taxpayer a’s estate finally taxpayer b will roll over the proceeds of ira x into an ira set up and maintained in her name the rollover will be accomplished not later than the day following the date on which the ira x distribution is made to taxpayer a’s estate all expenses and changes against taxpayer a’s estate will be paid from assets in the estate other than ira x the above-referenced ira x distribution and rollover will occur no later than date page based on the above facts and representations you through your authorized representative request the following letter rulings that if taxpayer b appoints ira x to herself and receives the proceeds of ira x she will be treated as the payee or distributee thereof for purposes of code sec_408 that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b that taxpayer b is eligible to roll over the distribution from ira x into an ira set up and maintained in her name pursuant to code sec_408 as long as the rollover of such distribution occurs no later than the day following the day said ira x proceeds are paid to taxpayer a’s estate and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which said ira x distribution occurs and the year in which said rollover is timely made any portion of the amounts distributed from said ira x and timely rolled over into an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be page treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira with further respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before his required_beginning_date without having designated a beneficiary the entire plan or ira interest must be distributed within years of the death of the plan participant or ira holder on date the internal_revenue_service published final income_tax regulations final regulations governing required distributions from qualified_plans and iras under code sec_401 and sec_408 see federal_register the final regulations were also published in the internal_revenue_bulletin pincite lr b sec_1_401_a_9_-3 of the final regulations question and answer-2 provides in general that the 5-year rule_of code sec_401 is satisfied if the employee’s page ira holder’s entire_interest is distributed by the end of the calendar_year which contains the fifth anniversary of the date of the employee’s ira holder’s death sec_1_401_a_9_-4 of the final regulations question and answer-3 provides in general that only individuals may be designated beneficiaries for purposes of code sec_401 thus an estate may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of the employee’s benefit the employee will be treated as having no designated_beneficiary for purposes of code sec_401 sec_54_4974-2 of the final pension excise_tax regulations which were also published on date pincite federal_register and in the internal_revenue_bulletin pincite lr b provides at q a-3 c that if the 5-year rule_of code sec_401 applies to the distribution to a payee no amount is required to be distributed for any calendar_year to satisfy the applicable_section in paragraph a of this a-3 until the calendar_year which contains the date years after the date of the employee’s ira holder’s death sec_1_408-8 of the final regulations question and answer-5 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary’s interest in an ira as the beneficiary’s own account if the surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of code sec_401 rather than the requirements of sec_401 q a-5 further provides in pertinent part that an election will be considered to have been made if either of the following occurs any required amounts in the account have not been distributed within the appropriate time period applicable to the beneficiary of the decedent under sec_401 or any additional_amounts are contributed to the account which are subject or deemed to be subject_to the distribution_requirements of - sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained sec_1_408-8 of the final regulations q a-5 a further provides in relevant part that a surviving_spouse may make an election to treat an ira of a deceased individual as his or her own only if he or she the surviving_spouse is the sole beneficiary of the ira and has an unlimited right to withdraw amounts from the ira a surviving_spouse may not treat an ira as his or her own if a surviving_spouse is a or sole beneficiary of the trust trust is the beneficiary of the ira even if the consistent with the language of the final regulations above a surviving_spouse may not treat an ira of a decedent as his or her own if the ira passes through an estate even if the surviving_spouse is the sole beneficiary of the estate page the preamble to the final regulations provides in relevant part that if a surviving_spouse actually receives a distribution from an ira that was the property of a deceased individual the surviving_spouse is permitted to roll over that distribution within days into an ira in his or her name to the extent that the distribution is not a required_distribution regardless of whether the surviving_spouse 1s the sole direct beneficiary of the ira owner the two issues to be resolved in this ruling_request are whether taxpayer b may roll over at least some portion of the ira x distribution which she will receive and if so what portion may be rolled over generally if the proceeds of a decedent's ira are payable to a decedent’s estate and are paid to the personal representative of the estate who then pays them to the decedent’s surviving_spouse as intestate beneficiary of the estate said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole personal representative of the decedent’s estate who must pay the decedent’s ira to herself as sole intestate beneficiary of the estate and who after such payment rolls them into an ira set up and maintained in her name in this case taxpayer b is the sole personal representative and the sole intestate beneficiary of the estate of taxpayer a taxpayer b will receive a distribution of all amounts standing in ira x and then pay said amounts to herself as taxpayer a’s intestate beneficiary once the ira has been so paid taxpayer b will take the ira _proceeds and roll then into an ira set up and maintained in her name the rollover will occur no later than the day following the date on which the ira was paid to taxpayer a’s estate under this set of facts the service will not apply the general_rule set forth above thus taxpayer b is eligible to roll over at least a portion of the ira x proceeds to her own ira with respect to the issue of what portion of ira x may be rolled over into taxpayer b’s ira as noted above a surviving_spouse may not roll over a required_distribution into her own ira as also noted above taxpayer a died without having designated a beneficiary for purposes of code sec_401 thus distributions from taxpayer a’s ira x are subject_to the 5-year rule_of code sec_401 taxpayer a died during calendar_year thus in order to comply with the year rule_of code sec_401 distribution of the ira x account balance must be completed no later than date however pursuant to sec_54_4974-2 of the page final pension excise_tax regulations q a-3 c no distribution is required before calendar_year thus during there is no required_distribution as a result if taxpayer b receives a distribution of the ira x account balance during her ability to roll over said distribution is not affected by the limitation found in the final regulations that required distributions may not be rolled over therefore with respect to your ruling requests we determine as follows that if taxpayer b appoints ira x to herself and receives the proceeds of ira x she will be treated as the payee or distributee thereof for purposes of code sec_408 that ira x will not be treated as an inherited ira within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distribution from ira x into an that taxpayer b ira set up and maintained in her name pursuant to code sec_408 as long as the rollover of such distribution occurs no later than the day following the day said ira x proceeds are paid to taxpayer a’s estate and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which said ira x distribution occurs and the year in which said rollover is timely made any portion of the amounts distributed from said ira x and timely rolled over into an ira set up and maintained in taxpayer b’s name this ruling letter is based on the assumption that ira x referenced herein either has complied or will comply with the requirements of code sec_408 at all times relevant thereto it also assumes that taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent page pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours prana fo frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
